396 U.S. 278 (1970)
FISHKIN ET AL.
v.
UNITED STATES CIVIL SERVICE COMMISSION ET AL.
No. 681.
Supreme Court of United States.
Decided January 12, 1970.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA.
Thomas C. Lynch, Attorney General of California, and Richard L. Mayers, Deputy Attorney General, for appellant the State of California.
Solicitor General Griswold, Assistant Attorney General Ruckelshaus, and Alan S. Rosenthal for appellees.
PER CURIAM.
The appeal is dismissed for failure to docket the case within the time prescribed by Rule 13.
MR. JUSTICE BLACK and MR. JUSTICE DOUGLAS are of the opinion that probable jurisdiction should be noted.